DETAILED ACTION                                                                                                                                                           Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 in the reply filed on 5/24/21 is acknowledged.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/21.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (CN 1579198 Feb 16, 2005 Dialog Machine Translation 36 pages) in view of Cho et al. (WO 2009/142441), Baltzley et al. (US 2007/0202088), and Kiers et al. (US 2004/0166198).
Regarding Claims 1, 3, 4:  Zhang discloses a method of fermenting corn gluten with Bacillus subtilis, B. licheniformis [pgs. 11, 12, 18].  Zhang discloses adding water to the fermentation substrate (corn protein).
Zhang does not disclose that the corn gluten undergoes solid culturing.
Zhang does not disclose that the moisture content of the corn gluten is 40% to 70% v/w.
Zhang does not disclose that the Bacillus are added at 106 to 109 cfu/g.

Baltzley discloses Bacillus strains used at 109 cfu/g and discloses solid state fermentation [0005; 0057].
Kiers discloses that it is important for substrates to have a moisture content less than 70% or preferably between 50 to 66% in order to prevent the growth of undesirable microorganisms and discloses solid substrate fermentation as preferable [0020].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the step of fermentation in Zhang to include lower moisture content at around 45% or lower as in Cho or 50 to 66% as in Kiers in order to preserve the concentration of enzymes produced by the Bacillus sp. and in order to prevent the growth of undesirable microorganisms.
Further, it would have been obvious to utilize solid state fermentation as in Kiers in order to ferment the corn in manner that reduces the chances for contamination with undesirable microorganisms.  
Although Cho and Kiers do not disclose a moisture content of 40 to 70% one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the moisture content taught by Cho and Kiers overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. 
Further, it would have been obvious to modify Zhang to utilize bacillus in amounts as disclosed in Baltzley in order to properly ferment the substrate and to produce a desirable amount of peptides and oligopeptides in the final feed product.
Regarding Claim 2:  Zhang discloses as discussed above in claim 1.  Zhang discloses sterilizing the fermentation substrate (corn gluten) for 10-30 minutes at 115 to 125°C after adding water [pg. 10, 11, 13, 14, 16]. 
Although Zhang does not disclose 50 to 120°C one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the temperature range taught by Zhang overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claim 5:  Zhang discloses fermenting at 25-42°C [pg. 10, 11, 14, 16].  Cho discloses fermenting at 30°C and 45°C [38; 39].
Although Zhang does not disclose 30 to 45°C one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the fermentation temperature taught by Zhang overlap the instantly range and therefore is considered to establish a prima facie case of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /Felicia C Turner/Primary Examiner, Art Unit 1793